Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 3/19/2021, has been considered.
Claims 1-20 are pending in this application and an action on the merits follows.

Information Disclosure Statement
The information disclosure statement filed 3/19/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance of KR Patent Publication 2013/0000401, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 

Claims 1-2, 4-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riscalla (U.S. Patent Publication No. 2013/0238451), in view of Dumontet et al. (U.S. Patent Publication No. 2013/0339163), in view of Amarnath (U.S. Patent Publication No. 2013/0212529).

Regarding claims 1, 11, 19, Riscalla teaches a first computing device comprising a first processor configured to: receiving a first order for a user, the first order including at least a first restaurant menu item; (the electronic device 20 may transmit the order to the vendor server 12 for processing. For example, the electronic device 20 may transmit a data file including the order via the communication interface 26 and the network 10 to the vendor server 12, [97]);
storing the plurality of orders of restaurant menu items previously ordered by the user; (the customer may select “past order” 132 b from the shortcut menu 132 to repeat a previous order that the customer has placed using the electronic device 20, e.g., saved in memory 25, [75, 133]);
 second computing device in communication with the first computing device, the second computing device comprising: a display; a memory storing an application program; and a processor executing the application program to (Fig. 3, application stored in memory of the electronic device): cause presentation, on the display (Display 28, [63]), of a plurality of orders of restaurant menu items previously ordered by a user (past orders, Fig. 6E, [28, 75]; 

receive a input from the user confirming the user's intent to reorder the selected order (the customer may then select one of the previous orders, [75]); and 
in response to receiving the input, reorder the selected order by automatically communicating the selected order over a network to a remote server operable to forward the selected order to a restaurant, (the electronic device 20 may transmit the order to the vendor server 12 for processing, [61-66, 97].  
Riscalla substantially discloses the claimed invention, however, does not explicitly disclose applying a set of criteria to the first order, wherein the set of criteria includes at least one of a frequency, a period of time, or a price threshold, and wherein applying the set of criteria to the first order results in output for determining a plurality of orders of restaurant menu items previously ordered by a user; determining, according to the output, to include the first order in the plurality of orders of restaurant menu items previously ordered by the user;  Riscalla teaches the application may be initially downloaded via the network 10, e.g., from the vendor server 12, a general application server, or other available server. When the application is downloaded or otherwise stored in memory 24 and/or 25, the application may include a long-term or indefinite database, e.g., stored in memory 25, and optionally, a short-term or temporary database, e.g., stored in memory 24 and/or 25, [60],  the processor 22 may check if any of the standard menu items, prices, and/or other information has changed, and, if so, 24 and/or 25, e.g., indefinitely replacing previous prices or other information, [70]; the application may be downloaded from the vendor server 12, e.g., via a website or other location accessible via the network 10 and maintained and/or operated by the vendor server 12, [60-61].
However, Dumontet teaches if the system 100 facilitates the purchase of food items by the consumers 102a-c then the system 100 may collect some or all of the food order history data 106, [50-51]; the system 100 may include a food profile generator 110, which may receive the food order histories 106 as input and generate as output: (1) a set 112 of individual food preference profiles 114a-c corresponding to consumers 102a-c, [63-64];The profile generator 110 updates the value of the record's preference value field 402c based on the contents of record P of the consumer 102a's food order history 108a, [81], food elements that the consumer 102a has purchased a relatively large number of times will have preference values that are higher, [83].
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of Riscalla, to include the above limitations, as taught by Dumontet, in order to provide information that is tailored to the preferences of individual users, (Dumontet, [0004]).
Riscalla substantially discloses the claimed invention, however, does not explicitly disclose receive a swipe input from the user corresponding to the user swiping across the display, in response to receiving the swipe input, reorder the first order. Riscalla teaches the customer may then select one of the previous orders, [75]); 
101 then identifies the context in the option that the user swiped in the menu at step 204. The controller 101 identifies the context by determining the initial and final point of touch and direction of the touch action and linking the choice made by the user. The user then performs a next swipe action without removing the touch in the chosen option and the controller 101 identifies the direction of swipe to display a sub-menu under the selected option by the user at step 205. In one embodiment, if the user selects a gallery option in the displayed menu, then the controller 101 displays the images, videos, audio/music files as a sub-menu to the user. The controller 101 then checks whether the user again performs any touch action at step 206. If the controller 101 identifies a touch action by the user then the controller 101 performs the required action; otherwise, it displays the next menu at step 207, [36-37].
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of Riscalla, to include the above limitations, as taught by Amaranth, in order to user friendly to provide access to the required content (Amaranth, [0009]).

Regarding claim 2, 12, Riscalla teaches the processor is further configured to cause presentation on the display of a carousel user interface control configured to enable the user to select, Fig 6D, however, Amaranth teaches swipe between the plurality of orders and to perform the selection of the selected order, allowing multiple functions in single touch and swipe, [0011].

claim 4, 13, Riscalla teaches output a first user interface comprising the plurality of orders and to output a second user interface comprising the selected order in response to receiving, from the portable computing device, the selection, (Fig. 6E, past orders button and order)

Regarding claim 5, 14, Riscalla does not teach, however Amaranth teaches the second user interface comprises a swipe user interface control that receives the swipe input from the user, [12-13].
 
Regarding claim 6, 15, Riscalla teaches wherein the second user interface comprises one or more images of restaurant menu items in the selected order, default order details, (Fig. 6, [98]) and Amaranth teaches the swipe user interface control below the one or more images and below the default order details, (the controller 101 identifies the direction of swipe to display a sub-menu under the selected option by the user at step 205, [36].

Regarding claim 7, 16, Riscalla teaches the default order details comprise a pickup restaurant and a pickup location in the restaurant, [61].

Regarding claim 8, 20, Riscalla teaches the pickup restaurant is automatically selected as a previous restaurant visited by the user if the user is within a certain range of the previous restaurant, [59-61], Fig. 6I.

claim 9, 17, Riscalla teaches the pickup restaurant is automatically selected as a closest restaurant to the user if the user is outside the certain range of the previous restaurant, [59-61], Fig. 6I. 

Regarding claim 10, 18, Riscalla teaches the one or more images comprise a plurality of images horizontally laid out on the display, and wherein the display comprises an option to expand the plurality of images into a vertical list comprising the plurality of images vertically laid out on the display along with a number depicted next to each of the images and text describing each of the images, Fig. 6A-F.

Claim 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riscalla, Dumontet, Amaranth combination as applied to claims above, in view of Goren (U.S. Patent No. 7,835,946)

Regarding claim 3, Riscalla teaches the button being user-selectable to enable the user to initiate the reorder of the selected order, however does not explicitly teach an express reorder button superimposed over the carousel, the express reorder button being user-selectable to enable the user to initiate the reorder of the selected order.
However, Goren teaches Fig. 13, the Express Order Module displays information which may take up the full screen, and presents a series of screens targeted to the specific customer the Express Order Module may override other states, such as the Attract State, Col.8 ln 1-7.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of combination, to include the above .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Riscalla, Dumontet, Amaranth reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Riscalla teaches the application may be initially downloaded via the network 10, e.g., from the vendor server 12, a general application server, or other available server. When the application is downloaded or otherwise stored in memory 24 and/or 25, the application may include a long-term or indefinite database, e.g., stored in memory 25, and optionally, a short-term or temporary database, e.g., stored in memory 24 and/or 25, [60],  the processor 22 may check if any of the standard menu items, prices, and/or other information has changed, and, if so, the new menu items, prices, and/or other updated information may be downloaded and added to the long-term database in memory 24 and/or 25, e.g., indefinitely replacing previous prices or other information, [70]; the application may be downloaded from the vendor server 12, e.g., via a website or other location accessible via the network 10 and maintained and/or operated by the vendor server 12, [60-61]. Examiner turns to Dumontet to  teach if the system 100 facilitates the purchase of food items by the consumers 102a-c then the system 100 may collect some or all of the food order history data 106, [50-51]; the system 100 may include a food profile generator 110, which may receive the food food elements that the consumer 102a has purchased a relatively large number of times will have preference values that are higher, [83]. Examiner turns to Amarnath to teach the controller 101 then identifies the context in the option that the user swiped in the menu at step 204. The controller 101 identifies the context by determining the initial and final point of touch and direction of the touch action and linking the choice made by the user. The user then performs a next swipe action without removing the touch in the chosen option and the controller 101 identifies the direction of swipe to display a sub-menu under the selected option by the user at step 205. In one embodiment, if the user selects a gallery option in the displayed menu, then the controller 101 displays the images, videos, audio/music files as a sub-menu to the user. The controller 101 then checks whether the user again performs any touch action at step 206. If the controller 101 identifies a touch action by the user then the controller 101 performs the required action; otherwise, it displays the next menu at step 207, [36-37].
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MILENA RACIC/Patent Examiner, Art Unit 3627         




/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627